Citation Nr: 1813585	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-27 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from October 1970 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in May 2017.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  In May 2017, at a hearing before the undersigned Veterans Law Judge, the Veteran informed the Board that he desired to withdraw his appeal for service connection for left foot disorder.

2.  The currently diagnosed left ankle disorder was not present until many years after service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for left foot disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  At the May 2017 hearing before the Board, the Veteran withdrew the appeal with respect to the issue of entitlement to service connection for left foot disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Claim for Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The July 1970 induction examination reveals normal clinical findings for the lower extremities.  The Veteran reported a history of dislocated ankle in 1968, which resulted in "some pain on [illegible]" and cramping in the foot.  A November 1970 treatment record reveals the Veteran's history of left ankle pain and a history of dislocation.  X-ray imaging was "normal," except for some bony chips at the dorsum of the talus that was from old fracture.  The Veteran was provided medication for pain.  Subsequent treatment records are silent as to the ankle, and the February 1972 separation examination reveals normal clinical findings for the lower extremities.  

A February 2008 orthopedic examination reveals the Veteran's history of dislocating the left ankle at age 18, while playing basketball.  He reported that he was treated with casting and that the fracture healed with only mild swelling from "time to time."  He then sustained a fracture of the left tibia, proximal portion, as a result of a motorcycle accident at age 42.  He reported constant pain in the left ankle and tendency for the ankle to roll into varus position.  The diagnosis was probable degenerative tibiotalar arthritis, left ankle.  

A June 2013 VA examination record reveals the Veteran's history of dislocating the ankle just after high school, prior to service.  He reported persistent ankle pain during basic training and pain and swelling since discharge from service.  The examiner diagnosed arthritis of the left ankle.  The examiner noted that the entrance examination record revealed notation of ankle dislocation, which the examiner believed was most likely a subtalar dislocation based on his history, exam, and radiographs.  The examiner also noted the complaint of pain in November 1970.  The examiner reported that the long-term history of these injuries is the eventual development of subtalar arthrosis, which the Veteran had developed.  The examiner found no notes in the chart about complaints of ankle/hindfoot pain during service after the November 1970 treatment.  The examiner determined the current ankle condition was related to the pre-service injury and not service.  In an addendum, the examiner reported that the disability was less likely than not aggravated beyond natural progression during service.  The examiner noted that the pre-induction exam noted prior trauma with residual pain and cramping and that the discharge examination did not reveal complaint of ankle pain.  The examiner found no findings to suggest aggravation.  

Service connection is not warranted for a left ankle disorder, diagnosed as arthritis of the left ankle.  Initially, the Board finds the Veteran's current left ankle arthritis was not present until many years after discharge from service.  The record documents that the Veteran dislocated the left ankle prior to service and includes competent histories of left ankle pain and swelling during service.  However, clinical evaluation was normal during the entrance and separation examinations, and X-ray imaging was normal in November 1970, and the initial evidence of the currently diagnosed disorder dates in 2008, 36 years after discharge.  Notably, the Veteran did not report a medical history of a left ankle disorder at the time of right knee surgical treatment in July 2000.  The record is absent any medical finding that the current left ankle arthritis was present during service.  Although the June 2013 
 VA examiner determined the preservice injury would be expected to result in the development of arthritis, the examiner did not indicate that the arthritis began at the time of injury or during service, and the Board finds the examiner's finding that it would be a "long-term" consequence does not suggest an onset during service, which dated two to four years after the injury.  The Board finds the record is also absent competent lay evidence that the arthritis was present during service.  Although the Veteran has competently reported symptoms of pain and swelling during service, the Veteran is not competent to attribute the complaints to the currently diagnosed arthritis rather than distinct and acute episodes of pain.  Thus, the Board finds the histories are not probative evidence of arthritis during service.  In sum, the Board finds the current left ankle arthritis did not manifest during military service.  Thus, the presumption of soundness is not for consideration in this matter.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (presumption of soundness applies only when there is manifestation of a disease or injury during service).

The Board further finds the current left ankle arthritis is not related to service.  The June 2013 VA examiner determined that the arthritis was due to a pre-service injury, explaining that arthritis is an expected long-term consequence of the pre-service injury.  The examiner further determined that service did not affect the development of arthritis, explaining that the development of arthritis occurred in a natural progression from the pre-service injury.  There is no medical or competent lay evidence of record linking the arthritis to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.   


ORDER

The appeal for service connection for left foot disorder is dismissed.

Service connection for a left ankle disorder is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


